Citation Nr: 1735345	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a painful caesarian section scar.

2.  Entitlement to an extraschedular rating in excess of 30 percent for pelvic adhesions associated with an in-service caesarian section.

3.  Entitlement to an extraschedular rating in excess of 30 percent for a Morton's neuroma of the right foot.

4.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and Son, J.W.


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2005, December 2006, November 2009, and August 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  

The issues of entitlement to a higher rating for a painful cesarean section scar, entitlement to higher ratings for a Morton's neuroma and for pelvic adhesions, and entitlement to a TDIU were previously remanded by the Board for additional development in February 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's caesarian section scar, located on the lower abdomen, is occasionally painful to palpation, superficial, linear, and measures approximately ten centimeters long; it covers less than five percent of the total body. 

2.  The rating criteria are adequate to describe the Veteran's pelvic adhesions associated with an in-service caesarian section. 

3.  The rating criteria are adequate to describe the manifestations of the Veteran's right foot Morton's neuroma which is severe in nature.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for caesarian section scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a rating in excess of 30 percent for pelvic adhesions associated with an in-service caesarian section have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1); 4.7, 4.118, Diagnostic Code 7804 (2016). 

3.  The criteria for a rating in excess of 30 percent for a right foot Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1); 4.7, 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Caesarian Section Scar

The Veteran's caesarian section scar is currently assigned a 10 percent rating for the entire appeal period.  This condition is rated under 38 C.F.R. § 4.118, DC 7804.  The Veteran filed her claim for a higher rating for the caesarian section scar on October 9, 2008.  The criteria for rating scars were revised, effective October 23, 2008.  As such, the Board must determine whether the intervening change in the regulations is more or less favorable to the Veteran's disability rating. 

Prior to October 23, 2008, DC 7804 provided that superficial scars that were tender and painful on objective examination should be afforded a 10 percent rating.  The accompanying note provides: the 10 percent rating will be assigned when the requirements are met, even though the location may be on the tip of finger or toe, and the rating may exceed the amputation value for the limited involvement. 

Effective October 23, 2008, DC 7804 sets forth the following rating schedule:

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 


In apply this rating schedule to the instant case, the Board must find that the condition warrants the currently assigned rating of 10 percent under DC 7804, but no greater considering the rating criteria under DC 7804 both prior to and after the October 2008 regulatory change.  The evidence reflects the Veteran has only one service-connected scar associated with her in-service caesarian section and that it is at least sometimes painful to palpation. 

The Veteran testified in her Board hearing that this condition was rated as noncompensable; however, this was not accurate.  See Board Hearing Transcript at 8.  The Veteran was initially granted service connection for a residual scar of the caesarian section, evaluated as noncompensable, effective February 1980.  Effective May 2004, the Veteran's evaluation was increased to 10 percent; it was still characterized as a residual caesarian section scar.  See March 2005 rating decision and code sheet.  As of the October 2009 rating decision, the Veteran's pelvic adhesions were incorporated under the scar evaluation, which remained at 10 percent.  By an October 2013 rating decision, the RO disassociated the two issues; the scar remained at 10 percent and the adhesions were assigned a noncompensable rating.  In the February 2015 decision, the Board granted the Veteran a separate compensable evaluation for the pelvic adhesions and her caesarian section scar remained rated at 10 percent.  In sum, her caesarian section scar been rated at 10 percent for the entire appeal period.

The Veteran received a VA examination for the abdominal scar in March 2009.  The provider noted tenderness to palpation over the scar and, notably, that it was attached to the underlying tissue. The Board observes that the Veteran is in receipt of a separate 30 percent rating for adhesions associated with her caesarian section since October 2008.  There was no frequent loss of skin over the scar and no limitation of function due to the scar.  

In April 2016, the Veteran received a VA examination for her abdominal scar.  The provider indicated that the Veteran had a caesarian transverse scar above her pubis area.  The provider further indicated that the scar itself was not painful, was not unstable, and was not manifested with frequent loss of covering of skin over the scar.  The linear scar measured approximately 10 centimeters long.  Palpation of the scar did not produce pain.  

The Veteran's Board hearing testimony did not include substantial discussion of the scar, but rather focused on the functional impact of her now separately-rated pelvic adhesions.  Neither the medical nor lay evidence shows that a rating in excess of 10 percent for the scar is warranted under DC 7804 or any other diagnostic code of the skin.  Although the March 2009 VA examiner noted the scar was attached to underlying skin, the Board finds that this manifestation has already been accounted for in the Veteran's 30 percent rating for pelvic adhesions.  The Board may not evaluate the same manifestations under different diagnoses, as this constitutes impermissible pyramiding.  38 C.F.R. § 4.14.  

In sum, the Board finds that the preponderance of the evidence fails to establish that a rating in excess of 10 percent for the caesarian section scar is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable. 

Pelvic Adhesions

The Veteran's pelvic adhesions, which are residuals of her in-service caesarian section, are currently rated at 30 percent under 38 C.F.R. § 4.116, DC 7613 for uterus, disease, injury, or adhesions of.  This diagnostic code is evaluated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs located in 38 C.F.R. § 4.116.

Under the general formula, a noncompensable rating is awarded for symptoms that do not require continuous treatment; a 10 percent rating is awarded for symptoms that require continuous treatment; and a 30 percent rating is awarded when symptoms are not controlled by continuous treatment.  The Veteran is currently in receipt of the maximum schedular rating for this condition.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's pelvic adhesions are specifically named in the rating schedule under DC 7613.  38 C.F.R. § 4.116 (uterus, adhesions of, etc.).  The rating criteria are therefore adequate to evaluate the Veteran's pelvic adhesions.  

The Board acknowledges the Veteran's contentions that her pelvic adhesions cause pain and impact on her ability to work. See June 2011 VA treatment note (Veteran reporting that adhesions "are worse" when at work and has to do a lot of moving around).  She has not shown that this condition markedly interferes with employment or that her pelvic adhesions result in any exceptional or unusual manifestations.  As such, the Board finds that referral for consideration of an extraschedular rating for pelvic adhesions is not warranted.

Right Morton's Neuroma

The Veteran's right foot Morton's neuroma is currently rated at 30 percent for the entire appeal period.  It is currently rated under 38 C.F.R. § 4.71a, DC 5284.  Prior to the appeal period, it was rated under DC 5279, Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.   The maximum rating under 5279 is 10 percent. 

Under DC 5284 for foot injuries, other, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.   A higher schedular rating of 40 percent requires amputation, or the functional equivalent thereof.  Words such as "moderate,"  "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Board observes that the Veteran has already been afforded a 30 percent rating for a "severe" foot disability due to manifestations such as pain and difficulty wearing shoes.   See September 2014 Board hearing transcript.  This rating is supported by the record as numerous treatment notes reflect the condition significantly impacts the Veteran's ability to walk; factors reported included pain, weakness, and lack of endurance while standing and walking.  See June 2011 VA examination report.  

Her disability, while severe, does not more closely approximate the next higher rating of 40 percent, which is warranted when there is loss of use or amputation of the foot.  For instance, a November 2014 treatment note of Dr. S.P. reflects the condition is managed with diabetic shoe gear/inserts and periodic palliative care for the underlying callus.  Additional medical and lay evidence confirms that the disability is severe but that the foot is functional much of time with appropriate management.  The preponderance of the evidence thus indicates that the Veteran has not lost the use of the foot or that the disability is functionally equivalent to amputation.

As a result of the foregoing, the Board finds that a preponderance of the evidence shows that the Veteran's right foot Morton's neuroma disability does not more closely approximate the next higher rating, which is for total loss of use or amputation. 

As noted above, there is a three-part test for determining whether a Veteran is entitled to an extraschedular evaluation: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria are adequate to describe the Veteran's disability, which is severe but not more closely approximating total loss of use or amputation.  As such, an extraschedular rating is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a caesarian section scar is denied.

Entitlement to a rating in excess of 30 percent for pelvic adhesions is denied.

Entitlement to a rating in excess of 30 percent for a right foot Morton's neuroma is denied.


REMAND

The Veteran submitted a VA Form 21-8940 in June 2016.  The form is incomplete as it does not contain employment information for the last five years she worked.  The record reflects that she has worked during the appeal period, which begins in May 2004, for more than one employer.  On remand, the Veteran should be asked to provide the full employment information - to the best of her knowledge - for the entire appeal period (since May 2004) so that the Board can properly adjudicate her TDIU claim.  Income information should also be requested from the Veteran on remand.

The record also shows that the Veteran was attending college courses on a full- and part-time basis during part of the appeal period and it appears that she benefited from disability accommodations under the Americans with Disabilities Act (ADA). On remand, the AOJ should attempt to obtain records regarding the Veteran's disability accommodations and her disability-related absences.  This would be of considerable assistance to the Board in adjudicating her TDIU claim.

Updated treatment records should be also obtained on remand, with the Veteran's assistance if appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding any of her service-connected disabilities that are not of record.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Request that the Veteran fully complete (to the best of her knowledge) a VA Form 21-8940 and include employers from May 2004 to the present.  Information requested includes the name, address, hours per week, dates of employment, approximate time lost from illness, and highest gross earnings per month for each employer.  

4.  Invite the Veteran to identify the contact information for the Disabled Student Services office at the State University of New York at Albany.  See also January 2003 letter from this office.  After receiving this information and any necessary releases, contact this office and request information regarding the Veteran's disability accommodations, specifically which disabilities required accommodations as well as any medical absence information.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


